Munson, J.
In arriving at the amount of the decree, the master excluded from the computation an item of two hundred dollars, which the defendants claimed should be applied in reduction of the mortgage debt. It appears that the mortgage in suit was formerly owned by a person who died before the hearing, and that this person held at the same time another mortgage against the same debtor, which was known as the Blancher mortgage. The defendants presented the receipt of this deceased person for two hundred dollars, and claimed that the money receipted for was paid upon the mortgage in suit, while the oratrix claimed that it was paid and applied upon the Blancher mortgage. Upon this question, and in connection with evidence of handwriting and identity of payment, the master received the *15Blancher note in evidence. The defendants insist that its admission was error.
It is said in defendants’ brief that the fact that this payment was endorsed on the Blancher note was not questioned, and that the controverted point was whether it should have been endorsed there, and that consequently the endorsement must have been received as a written declaration of the deceased owner that the application was correct. But the fact of its having been so applied cannot have been conceded in advance of evidence, for the report states that the note was received in connection with evidence that the payment represented by the receipt was the payment so endorsed. So it cannot be said but that the note was offered as showing how the money represented by the receipt was in fact applied, and we do not understand the defendants to question its admissibility for that purpose. There is nothing in the report to indicate that the master received or used it for any other purpose.

Decree affirmed, and cause remanded.